UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYLER TOMCZAK, Derivatively on Behalf               No. 19-8046
of MGT CAPITAL INVESTMENTS, INC.,
                                                    NOTICE OF PLAINTIFF’S MOTION
                      Plaintiff,                    FOR FINAL APPROVAL OF
       v.                                           SETTLEMENT AND ATTORNEYS’
                                                    FEES, SERVICE AWARDS, AND
ROBERT B. LADD, ROBERT HOLMES                       REIMBURSEMENT OF EXPENSES
and MICHAEL ONGHAI,

                      Defendants,
       and

MGT CAPITAL INVESTMENTS, INC.,

                      Nominal Defendant.


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, and

Declaration of Thomas J, McKenna with supporting exhibits, dated July 2, 2020, Plaintiff

Tomczak will move this Court, before the Honorable Victor Marrero, on August 7, 2020, at 1:45

p.m. in the afternoon, or such other date and time as set by the Court, at the United States

Courthouse, 500 Pearl Street, Courtroom 15B, for an Order granting Plaintiffs Motion for Final

Approval of Settlement and Attorneys’ Fees, Service Awards and Reimbursement of Expenses.

Dated: July 2, 2020                               Respectfully submitted,

                                                  /s/ Thomas J. McKenna
                                                  GAINEY McKENNA & EGLESTON
                                                  Thomas J. McKenna
                                                  Gregory M. Egleston
                                                  501 Fifth Avenue, 19th Floor
                                                  New York, NY 10017
                                                  Telephone: (212) 983-1300
                                                  Email: tjmckenna@gme-law.com
                                                         gegleston@gme-law.com

                                                  Counsel for Plaintiff


                                              1
